Title: To George Washington from James Randolph Reid, 3 November 1780
From: Reid, James Randolph
To: Washington, George


                        
                            West Point 3d Novr 1780
                        
                        The Return made by Col. Hazen of the Officers of his Regt, is false with respect to myself—I am entitled to a
                            Majority in June 1777 I beg your Excellency will not permit the Return to go to the board of war before we can have it
                            adjusted in that instance—relying on your Excellency’s justice I have the honor to be your most Obedt & Most Hume
                            Servt
                        
                            James R. Reid Major
                            Hazen’s Regt
                        
                    